DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/20/2021 has been entered.

 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims    
Claims 1, 3-9, 11, 22-26, and 30-32 are pending (claim set as filed on 09/20/2021).

Priority
	This application is a CON of application no. 13/335,323 filed on 12/22/2011 which claims a provisional application no. 61/428,867 filed on 12/31/2010 and provisional application no. 61/474,691 filed on 04/12/2011.

Information Disclosure Statement
	The Information Disclosure Statement filed on 12/14/2021 has been considered.


Withdrawal of Rejections
The response and amendments filed on 09/20/2021 are acknowledged. The previously applied minor objections and/or rejections, not explicitly restated herein, have been withdrawn necessitated by formal corrections or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining, of the main claim rejections are detailed below in the Examiner’s response to arguments section. 
Briefly, the previously applied anticipation rejection by Prieto (US 2002/0019991 A1) from the last office action has been withdrawn necessitated by Applicant’s amendment to the patient population of “non-bacterial disorder of the gastrointestinal tract” whereas Prieto is directed to gastrointestinal disorders caused by bacterial infections such as Escherichia coli and Vibrio cholerae. For similar reasons, the previously applied double patenting rejection over US Patent no. 9,539,269 has also been withdrawn.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §112, Fail to Further Limit
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter 
Claim 30 fails to further limit its base claim because claim 1 already recites “at least one of irritable bowel syndrome, food intolerance, and food allergies”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 11, 22-26, and 30-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morrow (US 2012/0202753 A1, which has a PCT filing date of 07/02/2010) in view of Prieto (US Patent no. 6,045,854).
 Morrow’s general disclosure relates to milk oligosaccharides or glycoconjugates
containing milk oligosaccharides for the inhibition of inflammation (see abstract).
	Morrow teaches a method of inhibiting inflammation by administering to a subject in need thereof (e.g. a human infant) an effective amount of a composition containing one or more milk-derived oligosaccharides or one or more glycoconjugates containing the oligosaccharide (see ¶ [0005], [0028]-[0029], and see claim 22). Morrow teaches “a subject, e.g., a human or a non-human mammal, who is suffering from or at risk for developing an inflammatory disease, such as a disease of the digestive tract. Examples include esophagitis, gastroenteritis, colitis, irritable bowel syndrome” (claims 30-32) (see ¶ [0008], [0027], and see claim 21). Morrow teaches the oligosaccharide is 2’-fucosyllactose and 3’-fucosyllactose (see Table 1, claims 3 and 8). The composition of Morrow does not have any probiotics.  
However, Morrow does not teach: a concentration of from about 0.01 mg/ml to about 2 mg/ml	(claims 1 and 22-26’s limitations pertaining to the concentration).
Prieto’s general disclosure relates to compositions of “synthetic nutritional products containing oligosaccharides from human milk. More specifically, the synthetic nutritional product contains at least one of the following oligosaccharides: 3’-fucosyllactose, lacto-N-fucopentaose III, lacto-N-fucopentaose II, difucosyllactose, 2’-fucosyllactose, lacto-N-fucopentaose I, lacto-N-neotetraose, lacto-N-fucopemaose V or lacto-N-tetraose” (see col. 1, lines 16-24). Prieto teaches oligosaccharides in the concentration ranges: from about 130-3500 mg/L of 3’-fucosyllactose and from about 350-4500 mg/L of 2’-fucosyllactose (see col. 2, lines 32-51, and col. 4, lines 50-64). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the claimed invention with the concentrations thereof following the guidance of the cited references of Morrow and Prieto. The MPEP at 2144.05 (I) states “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” wherein, for example, Morrow teaches a human milk oligosaccharide concentration of 5 g/L (see Morrow at ¶ [0035]-[0037]). Additionally, the MPEP at 2144.05 (II) further states:
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation

One of ordinary skill in the art would recognize that the concentration is a result effective variable dependent on various factors. For example, the prior arts discloses variable parameters:
Morrow discloses that “An effective amount as used herein refers to the amount of each active agent required to confer therapeutic effect on the subject, either alone or in combination with one or more other active agents. Effective amounts vary, as recognized by those skilled in the art, depending on route of administration, excipient usage, and co-usage with other active agents” (see ¶ [0029]). 
Prieto discloses “The amounts of such ingredients will vary depending on whether the formulation is intended for use with normal, healthy infants, children, adults or subjects having specialized needs such as those accompany certain pathological conditions” (see col. 3, lines 50-57). Prieto teaches “Actual dosage levels of the oligosaccharides in the formulations of the present invention may be varied so as to obtain an amount of active ingredient that is effective to obtain a desired response for a particular composition and method of administration. The selected dosage level therefore depends upon the desired therapeutic effect, on the route of administration, on the desired duration of administration and on other factors” (see col. 4, lines 37-45). 
This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration, it would be prima facie obvious that one of ordinary skill in the art would prima facie obvious to one of ordinary skill in the art at the time of invention.
Regarding claims 3-8 and 11 pertaining to reducing the frequency and amplitude of contractions, provides that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims. Moreover, the MPEP at 2111.04 states that a wherein or whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. Per MPEP 2112.02: Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. Thus, since the prior art teaches the same composition comprising fucosyllactoses, it will inherently have the same function. 

Maintained Rejections - Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Examiner’s note: maintained or held in abeyance at Applicant’s request.
Claims 1, 3-9, 11, 22-26, and 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 21-25 (claim set as filed on 09/23/2021) of co-pending Application No. 13/335,323. Although the claims at issue are not identical, they are not patentably distinct from each other because:
claims 1, 9, 22-26 and 30-32, ‘323 teaches a method of stimulating enteric nerve cells in the gastrointestinal tract of an infant in need thereof presenting signs of feeding intolerance, the method comprising administering to the individual a nutritional composition comprising a neutral human milk oligosaccharide 2’-fucosyllactose in a concentration of from about 0.001 mg/mL to less than 2.0 mg/mL, and a macronutrient selected from the group consisting of fat, protein, carbohydrate, and combinations thereof (see claims 1, 5, and 21-25 of ‘323). Stimulating enteric nerve cells would either increase or reduce contractions and thus, one would at once envisage the specie of the amended claims. ‘323 teaches wherein the nutritional composition does not comprise a probiotic (see base claims’ last limitation).
Regarding claims 3-8 and 11, that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653